Citation Nr: 1639256	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to January 1973.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a June 2016 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

In providing the benefit of the doubt to the Veteran, the evidence establishes that the Veteran's lumbar spine disability is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for lumbar spine disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran seeks entitlement for lumbar spine disability.  Specifically, the Veteran asserts that his lumbar spine disability is due to a motor vehicle accident (MVA) that occurred in 1972.

1. Factual Background

The Veteran's service treatment records (STRs) include a January 1970 enlistment examination noting a normal spine and lower extremities.  The Veteran reported swollen or painful joints, but denied back trouble.  An April 1970 STR shows complaints of pain starting in the center of the Veteran's back and radiating into both thighs.  He underwent an X-ray study and reported a history of low back pain exacerbated by exercise dating back eleven years.  The X-ray revealed normal bone structure of the lumbosacral spine and no significant abnormality.  The physician found the Veteran had a normal back and the pain not of an orthopedic nature.  A July 1972 STR notes the Veteran was involved in a motor vehicle accident (MVA) in South Korea.  The treatment record further notes the Veteran was riding in the back of a 2.5 ton truck and hit his face against the bed of the truck during the accident.  Injuries were noted to the nose and the left anterior leg inferior to the knee.  Lastly, a December 1972 separation examination noted a normal spine and lower extremities.  The Veteran reported the following problems associated with his 1972 accident: deviated septum, facial scars, problems breathing, periodic headaches and a knee disability.

Post-service medical evidence shows in August 1976 the Veteran reported pain in his lumbar spine region.  The record shows the Veteran filed a claim for service-connection for a lumbar spine disability.  In a September 1976 statement the Veteran asserted he originally applied for disability compensation in March 1973, but that he reapplied in 1976 because he never received any communication from the VA.  The Veteran also disagreed with the finding that he did not injure his back during service.  The Veteran reported being hit in the back by a tire and thrown from a truck during the July 1972 MVA.  The Veteran further stated that the physician who conducted his separation examination signed a statement asserting he had a good basis for a claim and that he personally put that statement in his file.  In addition, a December 1976 letter from a private physician stated the Veteran began treatment for his back disability in 1976 that reportedly began in service.

Private medical records show the Veteran underwent an MRI study in February 1993.  The study supported a diagnosis of acute herniated lumbar disc at L5-S1.  Thereafter, the Veteran underwent a laminectomy and microdiscectomy.  A January 1996 MRI study showed mild degenerative changes in the L5-S1 facet joint status-post laminectomy.  A September 1998 private medical record shows the Veteran reported complaints of pain that occurred after he squatted to pick up a newspaper.  Thereafter, he underwent a lumbar laminectomy with microdiscectomy at the L4-5 level.  In February 2003 the Veteran underwent another laminectomy and microdiscectomy of L5/S1 on the left side.

A VA examination was conducted in September 2004.  The examiner opined that the Veteran's lumbar spine disability was "less likely than not" related to his military service.  The examiner based this opinion on a lack of objective findings of treatment for a lumbar spine disability after the MVA in 1972, including his separation examination.

In an October 2007 Formal Appeal, the Veteran asserted that he originally filed a claim for service connection in 1973.  In addition, the Veteran submitted VA documentation showing a VA benefits file number in support of this assertion.

Other private medical records include a June 2008 X-ray study showing degenerative disc disease at L4-5 and L5-S1.  The following November, the Veteran underwent an L4-5 discectomy.  A February 2009 private surgical medical record diagnosed the Veteran with left L4-5 disc herniation and the Veteran underwent a microsurgical discectomy.  Another imaging study in August 2009 diagnosed the Veteran with degenerative disc disease.  In August 2009 the Veteran underwent a posterior re-operation with laminectomy at L3, L4 and L5 with decompressive medial facetectomy and excision of recurrent disk at L4-5.  

In a May 2010 medical opinion, the Veteran's private physician opined that the lumbar spine disability was "more likely than not related to his military service."

In June 2011 the VA requested a medical opinion regarding whether the Veteran's lumbar spine disability was permanently worsened beyond its natural progression during service.  A VA examiner noted that after a review of the Veteran's claims file, it was "less likely than not that the Veteran's back condition was permanently worsened beyond the natural progression during service."  Based on this opinion the RO confirmed and continued the denial of service connection for degenerative joint disease of the lumbar spine in a June 2011 rating decision.

In September 2012, the Veteran's private physician issued another medical opinion.  The physician noted the Veteran had been under his care for L4-5 lumbar discectomy and foot weakness, a lumbar decompression and spinal fusion from L3-L5 related to re-herniation of the discs at L4-5 and synovial cyst formation on L3-4.  The physician opined that the Veteran's lumbar spine disability was a chronic condition and the disability's progression into an acute disc herniation condition was "more than likely potentiated by the traumatic event related to the [Veteran's] military service."

During a March 2013 VA examination the Veteran was diagnosed with mechanical low back pain syndrome with L4 radiculopathy of the left side.  The Veteran reported the onset of his lumbar spine disability following a MVA in 1972 while in South Korea.  During the accident the Veteran reported being hit in his back by a spare tire and was unsure if he was treated for a back condition as the primary treatment concerned his facial injuries.  The Veteran reported a dull ache exacerbated by prolonged sitting and standing.  The Veteran further reported intermittent pain radiating down his left leg including symptoms of numbness.  He did not report flare-ups.  The examiner noted a worker's compensation injury in 1975.  The examiner further noted multiple low back surgeries.  X-ray studies showed a pedicle screw fixation of L3 with instrumented fusion of L4-S1.  The examiner opined that it was "less likely than not that [the Veteran's] present low back condition was caused/incurred by military service."  In making this determination the examiner noted that the Veteran's STRs showed no treatment for a low back condition.  In addition, the examiner found the 1975 worker's compensation injury more readily explained the Veteran's lumbar spine disability.  The examiner further found the 1975 injury a more probable source for the Veteran's disability as the description of the mechanism of his service related MVA was inconsistent with the Veteran's current low back condition and radicular pain.

The Veteran has issued several statements concerning the cause of his lumbar spine disability.  In a June 2013 statement, the Veteran asserted that prior to the July 1972 MVA he was traveling in the back of the truck when the vehicle left the road and rolled down the side of a mountain.  The Veteran further asserted that the first injury he sustained occurred when a spare tire came loose and hit him in the back.  Thereafter, the Veteran was ejected from the truck and rolled down the mountain.  The Veteran further stated that he claimed a service-connected back disability since 1974 and disagreed with the denial of his claim based on an April 1970 STR noting a long history of back injuries as he had never seen a doctor or medical facility for back problems prior to that.

During a June 2016 Board video-conference hearing the Veteran testified that he had injured his back playing contact sports in high school.  The Veteran further testified that a spare tire hit him in his back during the July 1972 MVA.  Since the accident, the Veteran reported having constant back pain.  In addition, the Veteran testified that after service he first worked as a maintenance mechanic and reinjured his back when he bent down to pick up a wheel bearing.  After re-injuring his back the Veteran stopped doing manual labor

2. Legal Analysis

After a review of the claims file, the Board finds that entitlement to a lumbar spine disability is warranted.  

Initially, the Board acknowledges that the RO, in the June 2011 rating decision, found the presumption of soundness rebutted.  38 U.S.C.A. § 1111 (West 2014).  The RO is incorrect in this instance.  To rebut the presumption of soundness VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin v. Shinseki, 22Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The RO found the presumption of soundness rebutted based on an April 1970 STR containing evidence that the Veteran had a long history of back pain.  However, this record does not note a previous orthopedic injury, only complaints of low back pain.  While there is evidence of high school sports related injuries, there is no evidence of a pre-service orthopedic spine injury; thus, the evidence fails to clearly and unmistakable demonstrate a spine disability preexisted service.  More importantly, another April 1970 STR shows an X-ray examination revealed a normal lumbosacral spine.  Based upon this medical evidence the physician determined the Veteran had a normal back and that his complaints of back pain were not related to an orthopedic issue.  Accordingly, the Board finds the Veteran's claim for an orthopedic related lumbar spine disability is one of direct service connection and not one of aggravation.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, based on multiple imaging studies, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder is related to service.

The Veteran asserts that his lumbar spine disability is directly related to injuries he sustained during a MVA in July 1972.  Specifically, he asserts that he was riding in the back of the 2.5 ton truck when it drove off a mountain road causing a spare tire to come loose and strike him in the back.  The Veteran further asserts that he injured his back after being thrown from the vehicle and falling down the side of the mountain.  

The Board notes the Veteran is competent to report he was injured in a MVA during service and has experienced low back pain since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  The Board also notes that reports of pain are subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

The Veteran has consistently related his lumbar spine disability to his July 1972 MVA.  In addition, the STRs show treatment for injuries sustained as a result of the July 1972 MVA; thus establishing that this event took place.  More importantly, the record establishes the Veteran filed a claim for benefits relating to a back injury within one year after separation from service.  This is based on the following: a September 1976 statement from the Veteran asserting he originally filed his claim in March 1973; documentation purportedly showing the Veteran filed a claim for benefits as stated; and a 1976 letter from the Veteran's physician relating the same.  Thus, taken as a whole, the Board finds the Veteran's statements in this case are credible and the record sufficient to establish an in-service event or injury.

Therefore, the remaining question is whether the Veteran's current lumbar spine disability is related to his in-service injury.  

The Board notes that there are five medical opinions of record.  The Board is also aware that there are conflicting medical opinions of record.  Initially, the Board notes that the June 2011 VA examiner only provided an opinion as to aggravation of a pre-existing disability.  As the Board considers this case one of direct service connection that opinion is of little probative value.  Of the four remaining medical opinions, two found the Veteran's lumbar spine disability related to service, two did not.  However, the two positive medical opinions do not contain supporting rationale.

Of the two remaining negative medical opinions, the Board also finds these of little probative value.  While the March 2013 VA examiner opined that it was less likely than not that [the Veteran's] present low back condition was caused/incurred by military service," the examiner based this opinion on a lack of STRs showing treatment for a low back condition; thus, a lack of evidence establishing an in-service event.  As noted above, the Board finds that the record establishes an in-service event.  In addition, the March 2013 VA examiner found the current lumbar spine disability more readily explained by the 1975 worker's compensation injury.  However, the record shows the Veteran filed a claim for service connection prior to his 1975 worker's compensation injury.  Thus, the record shows the Veteran complained of a back condition prior to his 1975 injury.  Accordingly, the Board finds the VA examiner based his opinion on an inaccurate factual predicate, namely that the Veteran did not complain of a lumbar spine disability following the MVA and prior to the 1975 worker's compensation injury.  The Board further notes that the March 2013 examiner only provided a diagnosis of mechanical low back pain syndrome despite numerous medical records clearly showing diagnoses of degenerative disc disease.  Thus, the Board finds questionable the March 2013 examiner's finding that the "mechanism of [the Veteran's] service related MVA was inconsistent with the Veteran's current low back condition."  Therefore, the Board finds the March 2013 VA examination of little probative value.

Similarly, the September 2004 VA examiner based his negative medical opinion on a lack of objective findings of treatment for a lumbar spine disability during service.  Additionally, the September 2004 VA examiner did not provide a rationale for his opinion.  

As such, based upon the foregoing the Board finds the evidence is at least in equipoise with respect to whether the Veteran's lumbar spine disability occurred during service.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for lumbar spine disability is warranted.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his lumbar spine disability is proximately due to his military service; thus, service connection for lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Entitlement to service connection for lumbar spine disability is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


